DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, see pages 9-10, filed 12/20/21, with respect to claims 1-7, 9-19, and 21 have been fully considered and are persuasive.  The rejection of 09/20/21 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel McQueen on 01/21/22.

The application has been amended as follows: 
Abstract: Provided are an image processing device that determines a relatively appropriate output form in a case where an output form of an image is determined from a plurality of images, an image processing method, an image processing program, and a recording medium storing the program. Information on a plurality of first image groups used for generation of a previously ordered album is stored in an order reception database. A second image group is transmitted from one user to an order reception server 

Allowable Subject Matter
Claims 1-7, 9-19, and 21 (renumbered as 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “determine a relatively appropriate output form in a case where an output form of an image is determined from a plurality of images.” Independent claims 1, 18, and 19 (renumbered as 1, 18, and 19 respectively) identify the uniquely distinct features inter alia “a first image group search circuit for finding an image group of images similar to all of the images of the second image group, wherein the processor determines the output form of the image included in the second image group that the one user has newly input from the image group input circuit, on the basis of information on an image selected by the one user from among images included in the image group found by the first image group search circuit.” as stated in applicants arguments dated 09/20/21.
The prior art of record fails to anticipate or render the above underlined limitations obvious.
Dependent claims 2-7, 9-17 and 21 (renumbered as 2-17 respectively) are also allowed due to its dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699